Bon, George H. Sheppard,
Comptroller of Public Accounts,
Austin, Texas
                       opinion No. v-354
                      R0: Reimbursementof travel er-
                          psnses of a DistTiot Attor-
                          ney for travel to Austin in
                          connectionwith cases whioh
                          he ,proseoutedin the trial
                          oourt and whioh bad been
                          reverse& OA appeal4
DearSir:
            From your letter presenting the above'&&-
ter ror an opinion by this department,we take the fol-
lowing statement of the Distriot Attorney:
     "The three trips to Austin, two of whioh
     occurred in 1945, snt¶one in 1946, were
     made in connectionwith three oriminal
     oases whioh I h&proseouted in the trial
     court ana whioh WQP~ reversea by the
     Court of Grim, Appeals. The trip in 1945
     was in connectionwith a notion for re- .
     hearing, an8 the other two trips were for
     the purpose of discussing the reinaiot-
     ment of the defendants with the State's
     Attorney and the judges of the Court of
     Criminal Appeals; In both of these lat-
     ter oases the court had indioatsd that
     the inciict5entswere defective but had
     not explaiksd in what way they were defeo-
     tive. These were irrrportantcases and I
     deemed it necessary to seoure the inform-.
     ation before reindicting the~aefendants.
     Both defendants have been'reindioted.One
     has been tried and acquitted ana the oth-
     er is still pending trial,"
            Artiole 6820, Revised Civll,Statutesof
Texas, insofar as pertinent, is as follows:~
 ..




          3Ian.George Zr:Sheppard - Page 2   (W554)


                      ~%I.?.1
                           district judge6 and district
                attorney8when eneageed in the dksoharge
                0T the.ixof$foial duties in any county
                in this state other than the county rif
                their residenoe, shall be alLowed their
                acttin and necessary expdrnseswhi3e aa-
                t,w!LLyeagag8.din the discharge ~9 such
                a%t:e~cr1 s ,m



                      ‘%?aohdistrlcxtatto.rWy &i&11 rep+
                       the State Ln all a&m&r& cases
                rese.nt,
                ig thz aiatri0t Ooyrte of M3 bfetrfot
                . *; f


                      “The Court of CriminalAppeals
                shall appoint an attorney to represent,
                the State in all prooeeflfngs before
                said court, to be styled ‘State Prose-
                outing Attorney,*n
                      Construing these statutes this department
          advfsea you under data of Ootober 25, 1935, that:
                n      such Uatrfot Attorney would not
                b; &clkitledto his milaage and expenees
                while ongaged in appearing before the
                f;;y of Criminal. Appeals as Article
                    a 2wis0a civzz statutm or Tkmh3,
                5ciko)sLitthe duty of .theState Proseout-
                ing Ltkornoy to ri;presentthe Eltate-to
                all pGxte&&g~ before $3id oourt+
                       %%e set of aaid diatrlot attorney
               in, follawina up Us cama, wtLSZeoommend-
               able, 13 not the oPfl4aL duty o? said
               attorheg and the GomptrolLexwould not.bta
               authorities  to pay the same,*
.%,
:.
‘? “I .
          iq any offioial duty when he traoeXed beyond hia WV-
          triot to appear before the Court of Orlm5.ml.~peal~ -fn ,
            c

                                                                      .
        Bon. Gf$or&3ri.Sheppard - Page 3                 (V-354)


          CommctioE uith 8~SIK&.O~’ for rehearing, DOr whQ0 he
          made similar trips for the purpose of dieouasbg thr
          roindiotnoAt or the &fondants with the State*8 At-
          torney and tko Judges of the Court of Crimihal Appeals.
          Xis solicitudewas comondable, but .his trips iverBIlot
          $a, in the disoharge o?,a duty imposed upon hlihby
             .      a                                       ..
                      0~ Opinion   No; i-306 of date July '16,'1947;
          ad&reseed to Zoa. Lsslio D. Wll.it~@, DSstrlo,tAttorney,
          Dranhazi,'Pox?ii>,
                          is r;otto be CohstMled as beihg ia COP
          fliat with anything we have said in thie.opinion. Cur
          holdi&p in tlzt opitioa.merely advised the Distriot At-
          torney.thatf "You are entitle8 to oharge ana reoeive
         'your aotual'aml necessary expenses &ile engaged in dis-
          charm of 'Yourduties in oounties outaids of Your home
          coun%yj noi to exaesd, of .pourse; the lititationeas to
          auouhts speois?feUin the statute." We merely assumed
          the District Attorney1s ,aonalusionthat he wae on offi-
      . ; .aialbusiness, an8 exprdsslg state& in the opinion "We
          cannot be specifio as to items tor the reason that you
          state ho items." The opinion',  howeYe,r,ie probably oap-
          able of a construotionin cotillat wkth our'qotialusion
          in this 'opigioh,but such was not the intsntfoa:of the
          opinion in.t,helight .of the puotatloosthwefron above
          maae:             .'     *,                             :
                                       SiJMMAIiY
                    ‘A. dietriat attorney is hot enti'tle8to
               payment, or W&burqement ior pay&e& of &is
              *travel o&Tenses from the oouatp at his z%ai-
              den00   to   AU!d?iIl   i!&   $OM%OtiOil    With   a   ElOtiO!l
             for I'ehearing,or for thi3purpo8e of &iSousdt
           .G:~
             ing tkil3Jaitter6s rsinaiotmentof+%sfeailit6 .. .,''*
..:        "'!with the Stat.e*a,Attornayand the Judges of
             the Court of Criminal Appaals, in 08888 prose-
             mted by him which had beetireveza&       Rev.
        :.    Civ; Stat:, krt. 6820; Code C.xim,WOO.,   Art.
             23i Rev..C5.v..Stat.;&rt. ,181la
                                        .
                                      Ycyrs very truly,




        X&&AS s34JdBNT .(.
        ATTORNEY Gl!%EBAL
        osiwq    :.'.i. :~!.,